       Case 2:18-cv-00088-KS-MTP Document 59 Filed 07/23/19 Page 1 of 3



                           IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  EASTERN DIVISION

MICHAEL COLLIER,
TYRONE DUCHARME, and
BRENDAN KAVANAGH                                                                      PLAINTIFFS

V.                                                       CIVIL ACTION NO. 2:18cv88-KS-MTP

GROVE TRANSPORTATION COMPANY
OF MISSISSIPPI, LLC
D/B/A GROVE TRANSIT                                                                  DEFENDANT


               AGREED JUDGMENT OF DISMISSAL WITH PREJUDICE

       CAME ON BEFORE THE COURT on the ore tenus Motion to Dismiss with Prejudice

raised by Defendant Grove Transportation Company of Mississippi d/b/a Grove Transit (“Grove

Transit”) and Plaintiffs Michael Collier, Tyrone Ducharme and Brendan Kavanagh. The Court,

having considered the motion, being fully advised in the premises, finds that the motion is well-

taken and should be granted.

       IT IS, THEREFORE, ORDERED AND ADJUDGED that any and all claims brought in

this matter by the Plaintiffs are hereby fully and finally dismissed in their entirety with prejudice

with each party to bear its own costs.

       IT IS, FURTHER, ORDERED AND ADJUDGED that the Court maintains jurisdiction

to enforce the terms of any resolution herein should a dispute arise between the parties.

       SO ORDERED AND ADJUDGED, this the _23rd__ day of July, 2019.




                                              ______s/Keith Starrett_____________________
                                              UNITED STATES DISTRICT COURT JUDGE
       Case 2:18-cv-00088-KS-MTP Document 59 Filed 07/23/19 Page 2 of 3




AGREED AND APPROVED BY:

s/Daniel M. Waide (MSB# 103543)
Johnson Ratliff & Waide, PLLC
P.O. Box 17738
Hattiesburg, MS 39404
Tel: (601) 582-4553
Fax: (601) 582-4556
E-Mail: dwaide@jhrlaw.net
Attorney for Plaintiffs Collier, Ducharme and Kavanagh

s/Seth M. Hunter (MSB# 101145)
Dukes Dukes & Hunter
P.O. Box 2055
Hattiesburg, MS 39403
Tel: (601) 544-4121
Fax: (601) 544-4425
E-Mail: shunter@jdukeslaw.com
Attorney for Defendant Grove Transit
Case 2:18-cv-00088-KS-MTP Document 59 Filed 07/23/19 Page 3 of 3
